Exhibit 10.1

 

 

PURCHASE AND SALE AGREEMENT

(COMMONS AT TOWN CENTER, VERNON HILLS, ILLINOIS)

THIS PURCHASE AND SALE AGREEMENT is dated as of December 4, 2018 (the “Effective
Date”), by and between IRESI VERNON HILLS COMMONS, L.L.C., a Delaware limited
liability company (“Seller”), having an address c/o Inland Residential
Properties Trust, Inc., 2901 Butterfield Road, Oak Brook, Illinois 60523,
Attention: Daniel Zatloukal, e-mail address: Daniel.zatloukal@inlandgroup.com
(with copies to: The Inland Real Estate Group, LLC, Law Department, 2901
Butterfield Road, Oak Brook, Illinois 60523, Attention: David Neboyskey, Esq.,
email: dneboyskey@inlandgroup.com) and FPA MULTIFAMILY, LLC. a California
limited liability company (“Buyer”), having an address of 2082 Michelson Drive,
Suite 400, Irvine CA 92612, Attn: Michael B. Earl, email: mearl@trinity-pm.com
with a copy to Sayer Sweeney, ssweeney@fpamf.com.

 

PRELIMINARY STATEMENT

WHEREAS, Seller is the owner of the Property (defined below) commonly known as
The Commons at Town Center, 1255 Town Center Road, Vernon Hills, Illinois.

WHEREAS, Seller desires to sell, and Buyer desires to purchase, the Property,
all subject to and in accordance with all of the terms, covenants, conditions,
provisions and limitations hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged) the
parties hereto do hereby agree as follows:

ARTICLE 1
Definitions

1.1              Definitions.

“Agreement” shall mean this Purchase and Sale Agreement, and the exhibits hereto
and any amendments which may hereafter be executed and delivered between Buyer
and Seller.

“Approval Notice” shall refer to the instrument Buyer will deliver to Seller to
indicate it’s desire to continue with the purchase transaction at the end of the
Due Diligence Period, more particularly described in Section 7.2(b).

1 

 

 

“Closing Documents” shall mean any instruments, documents or certificates
delivered by any party hereto in connection with the Closing. “Seller Closing
Documents” shall mean those Closing Documents delivered by Seller pursuant to
Section 5.4, and any other Closing Documents required hereunder to be delivered
by Seller, and the term “Buyer Closing Documents” shall mean those Closing
Documents delivered by Buyer pursuant to the provisions of Section 5.5, or
otherwise herein required to be delivered by Buyer at the Closing.

“Closing” or “Closing Date” defined in Section 5.1 hereof.

“Cut Off Time” shall mean 11:59 P.M. on the day before the Closing Date.

“Escrow Agent” shall mean Chicago Title Insurance Company, 10 S. LaSalle Street,
Suite 3100, Chicago, Illinois 60603, Attention: Nancy Castro and Brett Budd,
Tel: 312-223-5664, email: brett.budd@ctt.com

“Improvements” shall mean the building, and other improvements located on the
Land excluding Tenant fixtures.

“Land” shall collectively mean (i) those certain tracts or parcels of land
located at 1255 Town Center Road, Vernon Hills, Illinois and more particularly
described upon Exhibit A attached hereto and made a part hereof.

“Leases” shall mean all leases, subleases, and other agreements entered into by
Seller (or the master tenant pursuant to the master lease dated August 13, 2015
for the Property) for the use or occupancy of any portion of the Real Property.

“Licenses” shall mean Seller’s interest in, to the extent transferable, all
licenses, certificates, authorizations, consents and permits useful in
connection with the operation or maintenance of the Property.

“Permitted Exceptions” is defined in Section 5.2.

“Personal Property” shall mean all furniture, furnishings and equipment owned by
Seller and used in connection with the Improvements and located within the
Improvements.

“Property” shall mean (i) the Real Property, (ii) the right, title and interest
of Seller under all Property Contracts (if any), and (iii) the Leases and the
balance of all security deposits and pet deposits, if any, delivered by Tenants
pursuant to the Leases, (iv) the Licenses, Warranties and other intangible
property, if any, owned by Seller and pertaining to the Land, the Improvements
or the Personal Property, and (v) the Personal Property.

2 

 

 

“Property Contracts” shall mean all the service, supply, maintenance and utility
contracts to which Seller is a party which are set forth on Exhibit B attached
hereto. Buyer shall elect which Property Contracts it shall assume in the
Approval Notice, and Seller shall provide notices of termination for all other
Property Contracts that may be terminated as of the Closing.

“Real Property” shall mean the Land together with the Improvements thereon.

“Tenants” shall mean the tenants under the Leases.

“Title Company” shall mean Escrow Agent.

“Warranties” shall mean the warranties and guaranties in favor of Seller which
benefit the operation or maintenance of the Property, as more specifically set
forth on Exhibit G attached hereto.

1.2              Additional Defined Terms shall have the meanings defined for
such terms in the operative provisions of this Agreement.

ARTICLE 2
Agreement for Sale and Purchase

For the consideration and subject to the terms and conditions herein set forth,
Seller hereby agrees to sell its right, title and interest in and to the
Property to Buyer, and Buyer hereby agrees to purchase the Property from Seller,
at the Closing on the Closing Date.

ARTICLE 3
Purchase Price

3.1              Purchase Price. In consideration for the sale of the Property,
Buyer agrees to pay to Seller, at the Closing, the sum of Twenty Four Million
Five Hundred Fifty Thousand and 00/100 Dollars ($24,550,000.00), plus or minus
prorations and adjustments hereinafter set forth (the “Purchase Price”).

3.2              Payment of Purchase Price. Subject to a credit for the Earnest
Money, the full amount of the Purchase Price, shall be payable by wire transfer
at the Closing in immediately available United States funds.

3 

 

 

3.3              Earnest Money; Default.

a.                   Earnest Money:

(i)       Within two (2) business days after the Effective Date, Buyer shall
deposit, in a strict joint order escrow (the “Earnest Money Escrow”) with Escrow
Agent the sum of Five Hundred Thousand and 00/100 Dollars ($500,000.00) (the
“Initial Earnest Money”), in cash or immediately available federal funds, such
amount to be held as an earnest money deposit hereunder. Within one (1) business
day following the expiration of the Due Diligence Period and provided that Buyer
has delivered the Approval Notice as set forth in Section 7.2(b) hereinbelow,
Buyer shall deposit with Escrow Agent an additional Five Hundred Thousand and
no/100 Dollars ($500,000.00) (the “Additional Earnest Money”, the Initial
Earnest Money and the Additional Earnest Money shall be collectively referred to
herein as the “Earnest Money”).

(ii)       Upon the expiration of the Due Diligence Period, the Earnest Money
shall be non-refundable to Buyer except as otherwise provided in this Agreement.

(iii)       At the Closing, Buyer and Seller shall cause their respective
representatives to direct the transfer of the Earnest Money to the Closing
escrow, such amount to be applied in partial satisfaction of the obligation of
Buyer with respect to the Purchase Price.

(iv)       If Buyer fails to deliver any portion of the Earnest Money to Escrow
Agent within the time period specified above, Seller shall have the right to
terminate this Agreement and upon such termination, Buyer and Seller shall have
no further rights or obligations hereunder, except those which expressly survive
termination of this Agreement.

4 

 

 

b.                  Default.

(i) In the event that Seller defaults in its obligation to convey title to the
Property to Buyer when expressly required to do so by the terms hereof, Buyer
shall provide Seller with a 2-business day notice of such alleged default which
shall allow Seller an opportunity to cure the default; thereafter, Buyer shall
be entitled, as its sole remedy, either (A) to receive the Earnest Money which
return shall operate to terminate this Agreement, plus a payment from Seller in
an amount equal to Buyer’s actual third-party costs and expenses of its
investigations, in no event to exceed $25,000 (“Pursuit Cost Reimbursement”),
and release Seller from any and all liability hereunder, or (B) to enforce
specific performance of Seller’s obligation to convey the Property to Buyer.
Buyer expressly waives its rights to seek damages in the event of Seller’s
default hereunder. Buyer shall be deemed to have elected to terminate this
Agreement and receive back the Earnest Money and the Pursuit Cost Reimbursement
if Buyer fails to file suit for specific performance against Seller in a court
having jurisdiction in the county and state in which the Property is located, on
or before thirty (30) days following the date upon which Closing was to have
occurred.

(ii) In the event Buyer shall default in its obligations under this Agreement,
the Earnest Money shall be paid to Seller as liquidated damages, it being
understood that Seller's actual damages in the event of such default are
difficult to ascertain and that such proceeds represent the parties' best
current estimate of such damage and this Agreement shall terminate.

ARTICLE 4
Representations and Warranties

4.1              Representations and Warranties of Seller. Seller hereby
represents and warrants to Buyer as follows:

a.                   Organization and Authority of Seller. Seller is a Delaware
limited liability company, duly formed, validly existing and in good standing
under the laws of the State of Delaware, and has all necessary power and
authority to execute and deliver this Agreement and to perform all of its
obligations hereunder. This Agreement has been duly authorized by all requisite
action on the part of Seller and represents the valid and binding obligation of
Seller enforceable against Seller in accordance with its terms. Except as set
forth in Section 7.3(d) herein, Seller has full right, power and authority to
sell and transfer its interest in the Property as herein contemplated without
the consent or approval of any third party.

5 

 

 

b.                  No Resulting Breach. Neither the execution and delivery of
this Agreement by Seller, nor the performance of Seller’s obligations hereunder,
will result in a breach, violation or default by Seller of any provision of its
organizational documents or any other document to which it is bound or to which
its assets are subject.

c.                   Property Contracts. To Seller’s knowledge, (i) Exhibit B
hereto contains a complete list of all Property Contracts to which Seller is a
party (if any).

d.                  Violations. To the Seller’s knowledge, as of the Effective
Date, Seller has not received any written notice from any governmental authority
alleging a violation of any laws or ordinances regulating the use of the
Property.

e.                   Pending Proceedings. To the Seller’s knowledge, as of the
Effective Date, there are no actions, suits or proceedings currently pending
against Seller in regard to the Leases or the use and operation of the Property.

f.                   Foreign Person Affidavit. Seller is not a foreign person
for purposes of said IRC Code Section 1445.

4.2              Representations and Warranties of Buyer. Buyer hereby
represents and warrants to Seller as follows:

a.                   Organization and Authority. Buyer is, or will be at
Closing, a limited liability company, duly formed, validly existing and in good
standing under the laws of the State of Delaware and has all necessary power and
authority to execute and deliver this Agreement and to perform all of its
obligations hereunder. This Agreement has been duly authorized by all requisite
action on the part of Buyer and represents the valid and binding obligation of
Buyer enforceable against Buyer in accordance with its terms. Buyer has full
right, power and authority to purchase the Property as herein contemplated
without the consent or approval of any third party.

b.                  No Resulting Breach. Neither the execution and delivery of
this Agreement by Buyer, nor the performance of Buyer’s obligations hereunder,
will result in a breach, violation or default by Buyer of any provision of its
organizational documents or any other document to which it is bound or to which
its assets are subject.

6 

 

 

4.3              Disclaimers.

a.                   No Reliance on Documents. Except as may be expressly
provided herein or in any of the Seller Closing Documents, Seller makes no
representation or warranty as to the truth, accuracy or completeness of any
materials, data or information delivered by Seller, or Seller’s agents, if
applicable, to Buyer in connection with the transaction contemplated hereby.
Buyer acknowledges and agrees that all materials, data and information delivered
by Seller to Buyer in connection with the transaction contemplated hereby are
provided to Buyer as a convenience only and that any reliance on or use of such
materials, data or information by Buyer shall be at the sole risk of Buyer,
except as otherwise expressly stated herein. Without limiting the generality of
the foregoing provisions, Buyer acknowledges and agrees that (i) any
environmental or physical, or geotechnical report or other report with respect
to the Property which is delivered by Seller to Buyer shall be for general
informational purposes only, (ii) Buyer shall not have any right to rely on any
such report delivered by Seller to Buyer, but rather will rely on its own
inspections and investigations of the Property and any reports commissioned by
Buyer with respect thereto, and (iii) neither Seller, any affiliate of Seller
nor the person or entity which prepared any such report delivered by Seller to
Buyer shall have any liability to Buyer for any inaccuracy in or omission from
any such report.

b.                  Disclaimers. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT
OR IN ANY DOCUMENT OR INSTRUMENT DELIVERED PURSUANT TO SECTION 5.4, IT IS
UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY
WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESSED OR IMPLIED,
WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR
REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE (OTHER THAN SELLER’S LIMITED WARRANTY OF TITLE TO BE SET FORTH IN
THE SPECIAL WARRANTY DEED), ZONING, TAX CONSEQUENCES, LATENT OR PATENT PHYSICAL
OR ENVIRONMENTAL CONDITION, UTILITIES, OPERATING HISTORY OR PROJECTIONS,
VALUATION, GOVERNMENTAL APPROVALS, THE COMPLIANCE OF THE PROPERTY WITH
GOVERNMENTAL LAWS, THE TRUTH, ACCURACY OR COMPLETENESS OF THE PROPERTY DOCUMENTS
OR ANY OTHER INFORMATION PROVIDED BY OR ON BEHALF OF SELLER TO BUYER, OR ANY
OTHER MATTER OR THING REGARDING THE PROPERTY. BUYER ACKNOWLEDGES AND AGREES THAT
UPON CLOSING SELLER SHALL SELL AND CONVEY TO BUYER AND BUYER SHALL ACCEPT THE
PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS”, EXCEPT TO THE EXTENT EXPRESSLY
PROVIDED OTHERWISE IN THIS AGREEMENT. BUYER HAS NOT RELIED AND WILL NOT RELY ON,
AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESSED OR IMPLIED WARRANTIES,
GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE
PROPERTY OR

7 

 

 

RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT LIMITATION, PROPERTY
INFORMATION PACKAGES DISTRIBUTED WITH RESPECT TO THE PROPERTY) MADE OR FURNISHED
BY SELLER, THE MANAGER OF THE PROPERTY, OR ANY REAL ESTATE BROKER OR AGENT
REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN,
DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN
THIS AGREEMENT. BUYER REPRESENTS TO SELLER THAT BUYER HAS CONDUCTED, OR WILL
CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT
LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS BUYER DEEMS
NECESSARY TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE
EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY
HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND BUYER WILL
RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF
SELLER OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH
IN THIS AGREEMENT. UPON CLOSING, BUYER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL
AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY BUYER’S
INVESTIGATIONS, AND BUYER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLER (AND SELLER’S OWNERS, MEMBERS, MANAGERS,
PARTNERS, OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF
ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR
UNKNOWN, WHICH BUYER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER (AND ANY OF
SELLER’S OWNERS, MEMBERS, MANAGERS, PARTNERS, OFFICERS, DIRECTORS, SHAREHOLDERS,
EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR ARISING OUT OF ANY LATENT OR
PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE
LAWS (INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL LAWS) AND ANY AND ALL
OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY.

8 

 

 

c.                   Seller’s Knowledge. As used herein, the phrases “to
Seller’s Knowledge” or words of similar import (i) shall mean the actual
knowledge of Jonathan Hoeg, AVP and Senior Asset Manager, and not the knowledge
of any other person, (ii) shall mean the actual knowledge of such individual,
without any investigation or inquiry of any kind, and (iii) shall not mean such
individual is charged with knowledge of the acts, omissions and/or knowledge of
Seller’s agents or employees.

d.                  Buyer’s Knowledge Prior to Closing. In the event that any
representation or warranty of Seller contained herein is untrue, inaccurate or
incorrect, and Buyer obtains knowledge of the same prior to Closing, then (i)
such representation or warranty shall be deemed to be modified to reflect
Buyer’s knowledge, (ii) Seller shall have no liability with respect thereto, and
(iii) Buyer shall have no right to terminate this Agreement pursuant to Section
7.1(b) hereof with respect thereto.

4.4              Survival of Warranties. All representations and warranties
contained herein (as the same may need to be modified on or before the Closing
Date to reflect current information), and all representations and warranties
contained in any Closing Document, shall survive the Closing hereunder for a
period of six (6) months (the “Survival Period”) and shall not be deemed to have
been waived at the Closing, or merged into any of the documents of conveyance or
transfer to be delivered by Seller at the Closing; provided, however, no person,
firm or entity shall have any liability or obligation with respect to any
representation or warranty herein contained unless on or prior to the expiration
of the Survival Period, the party seeking to assert liability under any such
representation or warranty shall have notified the other party hereto in writing
setting forth specifically the representation or warranty allegedly breached,
and a description of the alleged breach in reasonable detail. All liability or
obligation of either party hereto under any representation or warranty shall
lapse and be of no further force or effect with respect to any matters not
contained in a written notice delivered as contemplated above on or prior to the
expiration of the Survival Period. Additionally, no claim for a breach of any
representation or warranty of Seller shall be actionable or payable (a) if the
breach in question results from or is based on a condition, state of facts or
other matter which was known to Buyer prior to Closing, and (b) unless written
notice containing a description of the specific nature of such breach shall have
been given by Buyer to Seller prior to the expiration of the Survival Period and
an action shall have been commenced by Buyer against Seller within thirty (30)
days after the expiration of the Survival Period. Buyer agrees to first seek
recovery under any insurance policies, Property Contracts and the Leases prior
to seeking recovery from Seller, and Seller shall not be liable to Buyer if
Buyer’s claim is satisfied from such insurance policies, Property Contracts or
the Leases. As used herein, the term “Cap” shall mean the total aggregate amount
of One Hundred Thousand and No/100 Dollars ($100,000.00). In no event shall
Seller’s aggregate liability to Buyer for any claim in connection with this
Agreement or the Property, including without limitation any claim for breach of
any representation or warranty of Seller in this Agreement or any documents
delivered by Seller at Closing (except for the title warranties contained in the
Deed delivered at Closing), exceed the amount of the Cap.

9 

 

 

ARTICLE 5
Closing Matters

5.1              Time and Place for Closing. Subject to the satisfaction of each
of the conditions precedent herein set forth, the Closing shall take place on
that date which is thirty (30) days after the expiration of the Due Diligence
Period, at the offices of the Title Company, by means of a so-called New York
style closing, provided however, the parties agree to mutually endeavor in good
faith to conduct the Closing by December 20, 2018. The date on which the
transactions herein contemplated shall be consummated is herein referred to as
the “Closing Date” and the transactions occurring at that time are herein
referred to as “Closing.” No party shall be obligated to agree to any date or
time for Closing except the date and time herein set forth except at its sole
and absolute discretion.

5.2              Title Commitment and Title Policy; Survey.

a.                   Title Commitment. Seller shall, within five (5) business
days after the Effective Date, obtain and deliver to Buyer a current commitment
for an ALTA Owner’s Title Insurance Policy (the “Title Commitment”) from the
Title Company relating to the Property in an amount equal to the Purchase Price
for the Property. The title commitment delivered hereunder shall be conclusive
evidence of good and marketable title as therein shown, subject only to those
exceptions as therein stated. Buyer shall have the right to have a survey (the
“Updated Survey”) of the Property prepared at the sole cost and expense of Buyer
and Buyer shall order such Updated Survey within three (3) days of receipt of
the Title Commitment. Buyer shall have until five (5) business days after
receipt of the Title Commitment and Updated Survey, if applicable (the “Title
Review Period”) to give Seller a detailed notice objecting to any exception or
condition contained in the Title Commitment or the Updated Survey. If Buyer does
not give notice of any objections to Seller within the Title Review Period,
Buyer shall be deemed to have approved the title as shown in the Title
Commitment, the title exceptions, and all matters shown on the existing survey
or the Updated Survey, if any, and any such exceptions or matters shall become
“Permitted Exceptions”. If Buyer provides timely objections, Seller shall have
five (5) business days after receipt of Buyer’s notice (the “Title Cure Period”)
in which to elect, by written notice to Buyer (“Seller’s Title Notice”), either
(A) to cure Buyer’s objections, or (B) not to cure Buyer’s objections; provided,
however, notwithstanding the foregoing, Seller shall have no obligation
whatsoever to cure or attempt to cure any of Buyer’s objections. Notwithstanding
the preceding sentence, Seller shall be obligated, at Closing, to cause Title
Company to remove deeds of trust, mortgages, security deeds or other security
liens encumbering the Property, except the currently existing mortgage in favor
of Lender which will be assumed by Buyer, which are caused by or due to the acts
of Seller (the “Required Cure Items”). In the event Seller is unable to cause
the Title Company to remove or insure over any Required Cure Items, Buyer’s sole
remedy shall be to terminate the Agreement at which time the Title Company shall
return the Earnest Money to Buyer and the parties shall have no further rights,
liabilities, or obligations under this Agreement (other than those that
expressly survive termination). In the event that Seller

10 

 

 

fails to provide such written notice of its election to proceed under either
clause (A) or (B) above, Seller shall be deemed to have elected clause (B)
above. If Buyer provides timely objections and all of Buyer’s objections are not
cured (or agreed to be cured by Seller prior to Closing) within the Title Cure
Period for any reason, then, within five (5) days after receipt or deemed
receipt of Seller’s Title Notice, Buyer shall, as its sole and exclusive remedy,
waiving all other remedies, either: (x) terminate this Agreement by giving a
termination notice to Seller, at which time Title Company shall return the
Earnest Money to Buyer and the parties shall have no further rights,
liabilities, or obligations under this Agreement (other than those that
expressly survive termination); or (y) waive the uncured objections by
proceeding to Closing and thereby be deemed to have approved the Buyer’s title
as shown in the Title Commitment, the title exception documents, the existing
survey or the Updated Survey, if any, and any such uncured objections shall
become “Permitted Exceptions”. If Seller does not timely receive notice of
Buyer’s election to terminate under this Section, Buyer will be deemed to have
waived the uncured objections and such uncured objections shall become
“Permitted Exceptions”.

b.                  Title Policies. At the Closing and as a condition precedent
to the obligations of Buyer hereunder, the Title Company shall deliver to Buyer,
at Seller’s sole cost and expense, a title insurance policy or proforma policy
issued by the Title Company in the amount of the Purchase Price and otherwise in
accordance with the Title Company’s commitment therefor as set forth above,
subject only to the Permitted Exceptions, showing fee simple title to the Real
Property as vested in Buyer (the “Title Policy”). Buyer may request the issuance
at the Closing of such endorsements to such Title Policy as it deems
appropriate; provided, however, that issuance of such endorsements shall not be
a condition precedent to Buyer’s obligations hereunder and Seller shall not
incur any costs or expenses in connection with the issuance of such
endorsements.

c.                   Closing Costs. All costs of preparation, issuance and
delivery of the Title Commitment and the premium for the standard coverage Title
Policy and any endorsements (to the extent available) required to be delivered
hereunder shall be paid by Seller. The cost of any documentary transfer taxes
(however characterized) (“Transfer Taxes”) shall be paid by the Seller. The cost
of recording and registering the Deed shall be paid by Buyer, and Seller shall
pay the cost of recording any instruments required to remove title exceptions
which are not Permitted Exceptions and which Seller has agreed to remove
pursuant to Section 5.2. Buyer shall be responsible for payment of the cost of
the Updated Survey, the costs and expenses incurred by Buyer in connection with
its due diligence investigations of the Property and the cost of any additional
title premiums for extended coverage and any endorsements requested by Buyer.
Seller and Buyer shall pay equal shares of the fee charged by the Title Company
for conducting the escrow closing.

11 

 

 

5.3              Intentionally omitted.

5.4              Seller’s Closing Documents. At or prior to the Closing, Seller
shall execute and deliver, or cause to be executed or delivered, to Escrow
Agent, the following (herein referred to collectively as the “Seller Closing
Documents”):

a.                   A special warranty deed (“Deed”) for the Property, in the
form attached as Exhibit E or in such form as is acceptable to the Title
Company, attached hereto and made a part hereof, transferring and conveying fee
simple title to the Real Property from Seller to Buyer or Buyer’s designee
subject only to the Permitted Exceptions.

b.                  Two (2) originally executed sets of the Assignment and
Assumption of Personal Property, Service Contracts, Warranties, Leases and Other
Intangible Rights, in the form attached as Exhibit F, attached hereto and made a
part hereof (the “Assignment and Assumption”).

c.                   Original copies, executed by or on behalf of Seller, of any
required real estate transfer tax declarations.

d.                  An affidavit stating Seller’s U.S. taxpayer identification
number and that Seller is a “United States person,” as defined by Internal
Revenue Code Section 1445(f)(3) and Section 7701(b).

e.                   Such instruments, documents or certificates, executed by or
on behalf of Seller, as may be required by the Title Company as a condition to
the issuance of its title insurance policy as herein contemplated, which
documents may, if required by the Title Company, include an owner’s affidavit
and a so-called gap undertaking required in order to effect a New York-style
closing, but in no event shall Seller be obligated to deliver any instrument,
document or certificate to the Title Company or to any other person if the
effect thereof is to cause Seller to assume or be subject to any liability or
obligation to which it is not otherwise subject under the provisions of this
Agreement.

f.                   Written notices to each party to the Leases advising them
of the change of ownership of the Property, and directing all payments and
future inquiries be made directly to Buyer.

g.       Seller will execute a Seller Closing Statement, on Escrow Agent’s form;
and

h.       Such other documents, instruments or agreements which Seller is
required to deliver to Escrow Agent, or to Buyer outside of Escrow, pursuant to
the provisions of this Agreement.

12 

 

 

5.5              Buyer’s Closing Documents. At or prior to the Closing, Buyer
shall deliver, or cause to be delivered, to Escrow Agent, the following (herein
referred to collectively as the “Buyer Closing Documents”):

a.                   The Purchase Price.

b.                  Original copies, executed by Buyer, of any required real
estate transfer tax declarations.

c.                   Two (2) executed original sets of a counterpart of the
Assignment and Assumption.

d.                  Such other documents, instruments or agreements which may be
required by the Title Company as a condition to the issuance of its title
insurance policies as herein contemplated, provided that Buyer shall not, in
connection with the execution and delivery of any such other documents,
instruments or agreements be obligated to incur any liabilities or obligations
in addition to those otherwise herein in this Agreement contemplated.

e.                   Buyer will execute a Buyer Closing Statement, on Escrow
Agent’s form;

f.                   Such other documents, instruments or agreements which Buyer
may be required to deliver to Seller pursuant to the provisions of this
Agreement

5.6              Possession. Seller shall deliver possession of the Property,
subject to the Leases and the rights of the tenants and Permitted Exceptions, to
Buyer or Buyer’s designee at the Closing.

ARTICLE 6
Adjustments and Prorations

6.1              Adjustments and Prorations. Subject to the other provisions of
this Article, the following matters and items shall be prorated and apportioned
between the parties hereto, or, where applicable, credited in total to a
particular party, as of the Cut Off Time, with Seller being responsible for all
costs and expenses prior to the Cut Off Time and Buyer being responsible for all
costs and expenses for the Property from and after the Cut Off Time, with net
credits, whether in favor of Buyer or Seller, to be settled in cash at the
Closing:

13 

 

 

a.                   General Prorations. Rents that have been collected for the
month of the Closing will be prorated at the Closing, effective as of the date
of the Closing. At Closing, Seller shall furnish to Buyer a schedule of all
rents which are then due and payable but which have not been collected. With
regard to rents that are uncollected as of the Closing Date, (i) no proration
will be made at the Closing, (ii) Buyer will make a reasonable effort after the
Closing to collect the rents in the usual course of Buyer’s operation of the
Property, but shall not be obligated to incur any extraordinary cost or expense
in connection therewith, and (iii) Buyer will apply all rents collected (A)
first to the then-current month’s rental obligation due from such Tenant, (B)
then towards any delinquent amounts relating to the period from and after the
Closing Date; and (C) then towards delinquent rents owed to Seller with respect
to the period prior to the Closing Date. It is further agreed, however, that
Buyer will not be obligated to institute any lawsuit or other collection
procedures to collect uncollected rents and Seller shall be entitled to sue the
Tenant to collect same (provided that Seller shall not seek termination of such
Tenant’s Leases). Rents collected by Buyer after the Closing Date, to which
Seller is entitled, shall be promptly paid to Seller.

b.                  Real Estate Taxes. General real estate taxes, special
assessments and personal property taxes relating to the Property (including the
personal property) (a) for each day in 2018 and all tax years prior to the Date
of Closing shall be fully paid or credited to the Buyer at Closing (in
accordance with the terms hereof), and (b) accrued and payable for each day in
2018 shall be prorated with respect to the Property with Seller responsible for
payment of such taxes through 11:59 p.m. on the date before the Date of Closing
and Buyer shall pay the taxes related to the period for which a credit is
provided at Closing. If tax bills for the calendar year 2018 are not available
as to the taxes that are to be prorated, then such taxes to be prorated between
Seller and Buyer shall be prorated based on 100% of the most recent tax bills
and, such proration shall be final and shall not be reprorated upon the
availability of actual bills for the applicable period.

c.                   Operating Expenses. All electricity, water, gas, sewage and
other utility and operating expenses (other than with respect to property
management fees and Property Contracts to be terminated prior to Closing), if
any, shall be prorated between Seller and Buyer as of the Closing based on
estimates of the amounts that will be due and payable on the next payment date,
unless final readings or invoices are available as of Closing. Any and all
deposits, if any, held by utility companies or with other providers of services
to the Property shall remain the property of Seller and be returned to Seller by
such companies and providers except to the extent that Buyer elects to credit to
Seller the amount of any such deposits.

14 

 

 

d.                  Rent Ready Credit. Buyer shall have the right to inspect all
vacant units (the “Pre-Closing Inspections”) five (5) days prior to the
scheduled Closing Date. Buyer shall receive a credit in the amount of $750 for
each vacant unit which is not “rent ready”, except for those units that were
vacated five (5) days or fewer before the Pre-Closing Inspection. For purposes
of this Section, “rent ready” shall mean vacant units shall be in the condition
Seller would offer such units for rental in accordance with its customary
practice. Buyer shall not receive such a credit for any units vacated after the
Pre-Closing Inspection.

ARTICLE 7
Conditions Precedent to Closing

7.1              Conditions Precedent to Buyer’s Obligations. Satisfaction or
waiver by Buyer on or prior to the Closing Date of each of the following shall
be a condition precedent to obligations of Buyer to close upon the purchase the
Property:

a.                   Seller shall have completed all of the Seller Closing
Document deliveries required to be made by Seller under the provisions of
Section 5.4.

b.                  The representations and warranties of Seller contained in
Section 4.1 and elsewhere in this Agreement shall be true and correct in all
material respects when made, and shall be true and correct in all material
respects on the Closing Date.

In the event Seller fails to satisfy any or all of the Conditions Precedent set
forth in this Section 7.1 on or prior to the Closing Date, Buyer shall have the
right to terminate this Agreement and obtain a full refund of the Earnest Money
and the parties hereto shall have no further rights or obligations accruing
hereunder from and after the effective date of said termination except for any
obligations or indemnification and repairs provisions which specifically survive
the any termination of this Agreement.

7.2              Due Diligence Period.

a. Inspection. During the period commencing on the Effective Date and expiring
at 5:00 p.m. eastern time on December 14, 2018 (the “Due Diligence Period”),
Buyer from time to time may (i) examine, at the Property or at a mutually agreed
upon location or locations designated by Seller and Buyer, all books and other
records of Seller relating to the Property in Seller’s control or possession
(but excluding internal correspondence, memoranda, documents, analyses, reports,
appraisals, projections or similar items), (ii) interview any persons involved
in the operation of the Property, (iii) contact any governmental official or
representative with respect to the environmental condition of the Property or
any hazardous substances thereon (provided that Buyer shall not disclose to any
such official or representative the existence of any hazardous substances found
by Buyer in the course of its investigations of the Property unless required by
law and then only after written notice of its intent to do so to

15 

 

 

Seller), and (iv) cause one or more engineers, contractors, architects and/or
other representatives of its choice, at Buyer’s expense, to inspect the Property
and perform tests thereon, including without limitation soil and environmental
tests and inspections of the physical condition of the roof, walls, foundation
and other structural features and mechanical systems of the Improvements;
provided, however, that (I) Buyer shall provide Seller with not less than 48
hours prior written notice of any such interview, examination, inspection or
test (and the times thereof shall be reasonably approved in advance by Seller)
and shall receive Seller’s written approval prior to conducting any invasive
type of inspection, (II) Buyer or its representatives shall be accompanied by a
representative of Seller during any invasive inspection or test, and (III) Buyer
shall have provided Seller with evidence satisfactory to Seller that Seller, and
Seller’s property manager, have been named as additional insureds on Buyer’s
commercial general liability insurance policy (with an insurance company
reasonably acceptable to Seller) with a single limit not lower than $2,000,000
for wrongful death or injury to any person or persons and not lower than
$2,000,000 for property damage, with respect to the inspection activities at the
Property. In conducting any inspection, Buyer agrees not to disturb the Tenants
and to use due care and prudence in performing such inspections. Buyer agrees to
supply Seller with copies of any study, report or document created by any third
party in connection with Buyer’s investigations and tests of the Property
promptly upon Seller’s request therefor. Buyer shall promptly repair any damage
resulting from any such test or inspection and Buyer shall indemnify, defend and
hold Tenants, Seller, Seller’s property manager and their affiliates harmless
from and against all loss, cost, claims, damage and liability (including
reasonable costs of defense) which may be asserted or recovered against Tenant,
Seller, Seller’s property manager or their affiliates arising by reason of any
such test or inspection or out of the performance of Buyer’s investigations at
the Property. Notwithstanding anything set forth in this Agreement to the
contrary, Buyer’s repair and indemnity obligations set forth in this Section
7.2(a) shall survive any termination of this Agreement for a period of ninety
(90) days. Seller agrees to deliver to Buyer within five (5) days of the
Effective Date the Seller Deliverables documents identified on Exhibit C to the
extent same are in Seller’s possession.

16 

 

 

b. Approval Notice. In the event that Buyer provides Seller with written notice
on or before the expiration of the Due Diligence Period that Buyer has
determined to proceed with the purchase transaction, Buyer shall deliver written
notice to Seller (the “Approval Notice”), and shall deliver the Additional
Earnest Money to Escrow Agent. In the event Buyer fails to deliver the Approval
Notice, then Buyer will be deemed to have terminated this Agreement, this
Agreement shall terminate, the Initial Earnest Money shall be returned to Buyer,
Buyer shall return to Seller all documents provided by Seller with respect to
the Property, and no party hereto shall have any further liability to the others
hereunder, other than Buyer’s repair and indemnity obligations set forth in
Section 7.2(a) and Buyer’s document return obligations set forth in this Section
7.2(b). Buyer hereby acknowledges that, in the event Buyer delivers the Approval
Notice in accordance with the provisions of this Section 7.2(b), Buyer shall be
deemed to have had full opportunity to investigate the Property, is satisfied
with the condition thereof in all particulars, and shall have no further right
to terminate this Agreement. Notwithstanding anything set forth in this
Agreement to the contrary, in the event this Agreement terminates, Buyer’s
obligation to return documents shall survive such termination of this Agreement.

7.3              Conditions Precedent to Seller’s Obligations. In addition to
any other conditions herein contained for the benefit of Seller, satisfaction or
waiver by Seller on or prior to the Closing Date of each of the following shall
be a condition precedent to the obligations of Seller to sell the Property to
Buyer:

a.                   Buyer shall have paid, at the Closing, the required amount
of the Purchase Price, plus or minus any net prorations or adjustments.

b.                  Buyer shall have completed all of the other deliveries
required to be delivered by Buyer under Section 5.5 and elsewhere in this
Agreement provided, in accordance with the provisions of this Agreement.

c.                   The representations and warranties of Buyer contained in
Section 4.2 and elsewhere in this Agreement shall be true and correct in all
material respects when made, and shall be true and correct in all material
respects on the Closing Date.

d.                  Seller’s parent shall have received the approval of the
affirmative vote of a majority of the outstanding shares of Seller parent’s
common stock entitled to vote on the plan of liquidation and dissolution of
Seller parent, including the sale of all or substantially all of the assets of
Seller parent.

17 

 

 

7.4              Waiver. Each of the parties hereto shall have the right in its
sole and absolute discretion, but under no circumstances shall be obligated, to
waive or defer compliance by the other party with any of the above conditions
precedent to their respective obligations hereunder; provided, however, except
as set forth in the last two sentences of this Section 7.4, no waiver shall be
effective unless set forth in a written instrument, executed by the waiving
party and delivered to the other party. Except as set forth in the last two
sentences of this Section 7.4, no act or circumstance, other than the delivery
of a written waiver as contemplated by the preceding sentence shall be deemed to
constitute a waiver of any condition herein set forth. No waiver given on one
occasion shall obligate the waiving party to grant similar waivers or deferrals
in any other circumstance or on any other occasion. If any condition to Buyer’s
obligation to proceed with the Closing hereunder has not been satisfied as of
the Closing Date or other applicable date, Buyer may nevertheless proceed to
Close, notwithstanding the non-satisfaction of such condition, in which event
Buyer shall be conclusively deemed to have waived any such condition. If any
condition to Seller’s obligation to proceed with the Closing hereunder has not
been satisfied as of the Closing Date or other applicable date, Seller may
nevertheless elect to proceed to Close, notwithstanding the non-satisfaction of
such condition, in which event Seller shall be conclusively deemed to have
waived any such condition.

ARTICLE 8
Further Covenants and Agreements

8.1              Seller’s Covenants Pending Closing. Seller hereby covenants and
agrees that, from and after the date hereof and to and including the Closing
Date (or the date this Agreement is terminated), it will perform and comply with
each of the following covenants and agreements:

a.                   Notices Received by Seller. Seller shall promptly deliver
to Buyer copies of any written notices received by Seller from any governmental
agency alleging any violation of any applicable law or ordinance with respect to
the Property which, if the facts alleged therein were true, would constitute a
breach of any representation or warranty of Seller herein contained. Seller
shall promptly deliver to Buyer copies of any notice of default on the part of
Seller received pursuant to the Leases.

b.                  Encumbrances. Between the expiration of the Due Diligence
Period and the date of Closing, Seller will not, without Buyer’s prior written
consent (which consent shall not be unreasonably withheld, conditioned or
delayed), create any encumbrances on the Property which will not be released,
terminated or satisfied at or prior to Closing. For the purposes of this
subsection, the term “encumbrance” shall mean any liens, security interests,
claims, options, mortgages, encroachments, easements, covenants, conditions or
restrictions.

18 

 

 

c.                   Maintenance. Subject to the damage caused by casualty or
condemnation, and except to the extent that such maintenance is the obligation
of a Tenant, until Closing, Seller shall maintain the Property in its condition
existing on the Effective Date, normal wear and tear excepted; provided,
however, that if after the date hereof Seller makes any replacements which can
be capitalized, Seller shall receive a credit at Closing for the cost of such
replacements (provided such replacements were first approved by Buyer).

d.                  Leasing. Seller, or its master tenant or agent, shall be
permitted to enter into new leases with new tenants, to modify or amend existing
leases, and to continue pre-leasing activity in the normal course of its
business.

8.2              Condemnation. In the event Seller received notice of the actual
or threatened taking of all or any of the Property by exercise of the right of
eminent domain, Seller will give Buyer immediate notice (a “Condemnation
Notice”) of such event. If, prior to the Closing Date, the Property shall be
taken or threatened in writing to be taken by exercise of the right of eminent
domain, or there shall be taken or threatened in writing to be taken such a
material part thereof that, as determined by the terms of the Leases, the taking
materially interferes or would materially interfere with the economic operation
or use of the Property, then Buyer may elect to terminate its obligations under
this Agreement by written notice to such effect given to Seller within ten (10)
days after receipt by Buyer of the Condemnation Notice, in which event the
Earnest Money shall be returned to Buyer and no party shall have any further
obligation and liability to the other parties hereunder. If, Buyer does not so
elect to terminate its obligations hereunder, then the Closing of the sale
hereby contemplated shall take place as herein provided without any abatement of
the Purchase Price, and at the Closing Seller shall assign to the Buyer, by
written instrument, all of Seller’s right, title and interest in and to any
condemnation award which may be payable to Seller on account of such
condemnation. If, prior to the Closing Date, one or more portions of the Real
Property shall be taken by exercise of right of eminent domain in a manner which
does not, as determined by the terms of the Leases, materially interfere with
the economic operation or use of the affected Property, then Buyer shall not
have the right to terminate its obligations hereunder by reason thereof and at
the Closing, Seller shall assign to the Buyer, by written instrument, all of
Seller’s right, title and interest in and to any condemnation awards which may
be payable to Seller on account of such condemnation. For purposes hereof, the
term “taking” shall include any temporary as well as permanent takings.

19 

 



8.3              Casualty. Seller assumes all risks and liability for damage to
or injury occurring to the Property by fire, storm, accident, or any other
casualty or cause until the Closing has been consummated. If the Property, or
any part thereof, suffers any damage equal to or in excess of One Million and
no/100 Dollars ($1,000,000) prior to the Closing from fire or other casualty,
Seller shall promptly provide Buyer with written notice thereof and Buyer may
either at or prior to Closing (a) terminate this Agreement by notice to Seller
and Escrow Agent, in which event the Earnest Money shall be promptly refunded to
Buyer, and neither party shall have any further right or obligation hereunder,
other than any obligations expressly surviving the termination hereof, or
(b) consummate the Closing, in which latter event all of Seller’s right, title
and interest in and to the proceeds of any insurance covering such damage, and
including any and all rent loss insurance proceeds relating to the period from
and after the Closing Date, shall be assigned to Buyer at the Closing and Buyer
shall receive a credit against the Purchase Price in an amount equal to the sum
of (i) Seller’s deductible under its insurance policy and (ii) the amount of any
uninsured loss. If the Property, or any part thereof, suffers any damage equal
to less than One Million and no/100 Dollars ($1,000,000) prior to the Closing,
Buyer agrees that it will consummate the Closing and accept the assignment of
the proceeds of any insurance covering such damage, including any and all rent
loss insurance proceeds relating to the period from and after the Closing Date
(plus receive a credit against the Purchase Price in an amount equal to the sum
of (i) Seller’s deductible under its insurance policy and (ii) the amount of any
uninsured loss) and there shall be no other reduction in the Purchase Price.

8.4              Miscellaneous Covenants of the Parties. In addition to each of
the terms, covenants and conditions herein set forth, the parties hereto do
hereby agree as follows:

a.                   Expenses. Each party shall be responsible for the fees and
expenses of their respective counsel and their other out-of-pocket costs and
expenses, provision for which is not otherwise herein made.

b.                  Brokerage. Seller and Buyer each hereby represent and
warrant to the other that it has not dealt with any broker or finder in
connection with the transactions contemplated hereby other than HFF (the
“Broker”), and each of Seller and Buyer hereby agrees to indemnify, defend and
hold the other harmless of and from any and all manner of claims, liabilities,
loss, damage, attorneys’ fees and expenses incurred by either party and arising
out of, or resulting from, any claim by any broker or finder in contravention of
its representation and warranty herein contained. Seller shall be solely
responsible for the payment of any commission or fees to the Broker, only in the
event the transaction described by this Agreement actually closes, with Broker
having full responsibility for payments due to any cooperating broker through
the Closing escrow. Seller shall request a lien waiver from Broker prior to
Closing. Notwithstanding anything set forth in this Agreement to the contrary,
the indemnity obligations set forth in this Section 8.4(b) shall survive any
termination of this Agreement and Closing.

c.                   Like-Kind Exchange. Seller and/or Buyer may wish to effect
an exchange qualifying as a tax-free exchange under Section 1031 of the Internal
Revenue Code of 1986 (a “1031 Exchange”), and if either party, at its option,
shall elect to undertake a 1031 Exchange, the following terms shall apply:





(i) The Exchanging Party (“the Exchanging Party”), at its option, may assign its
rights in, and delegate its duties (in part or in whole) under, this Agreement,
to a qualified intermediary selected by such party (“Accommodator”) in a manner
consistent with the provisions of Treasury Regulations Section
1.1031(k)-1(g)(4), and the Exchanging Party may add the Accommodator as an
additional party to the escrow hereunder;

20 

 





(ii) Accommodator shall have no liability to the other party (“Non-Exchanging
Party”) and the Non-Exchanging Party shall release Accommodator from any claims
by the Non-Exchanging Party in connection with the 1031 Exchange; provided,
however, in no event shall the Non-Exchanging party be obligated to indemnify
Accommodator;

 



(iii) The Non-Exchanging Party agrees to reasonably cooperate with the
Exchanging Party in connection with the 1031 Exchange, including the execution
of documents (including, but not limited to, escrow instructions and amendments
to escrow instructions) therefor; provided, however, that these documents shall
not increase the obligations or liability of the Non-Exchanging Party;

 



(iv) The Non-Exchanging Party shall in no way be obligated to pay any increased
escrow costs, brokerage commissions, title charges, survey costs, recording
costs or other charges incurred as a result of the 1031 Exchange;

 

(v) The Exchanging Party’s obligation to sell or purchase the Property, as
applicable, pursuant to this Agreement shall not be contingent or otherwise
subject to the consummation of the 1031 Exchange.

 

(vi) The Close of Escrow shall timely occur in accordance with the terms of this
Agreement and shall not be delayed notwithstanding any failure, for any reason
(other than Non-Exchanging Party’s breach of this Agreement, of the consummation
of the 1031 Exchange;

 

(vii) The Non-Exchanging Party shall have no responsibility or liability on
account of the 1031 Exchange to any third party involved in the 1031 Exchange

 

(viii) The Non-Exchanging Party shall not be required to make any
representations or warranties, nor assume any obligations, nor spend any funds,
in connection with the 1031 Exchange, other than such Non-Exchanging Party’s
attorneys’ fees in connection with the review and approval of customary
documentation and settlement statements in connection with the 1031 Exchange as
it relates to the Property

 

(ix) All representations, warranties, covenants and indemnification obligations
of the parties to one another, whether set forth in this Agreement or otherwise
existing at law or at equity, shall not be affected by the 1031 Exchange. In the
event of such 1031 Exchange, each of the Exchanging Party and the Non-Exchanging
Party shall have precisely the same obligations to the other party under this
Agreement as they would have without the 1031 Exchange. The obligations of
parties in no event shall be reduced, modified, or exonerated by reason of the
1031 Exchange;

 

(x) The Exchanging Party shall indemnify, protect, defend and hold the
Non-Exchanging Party harmless from and against any and all causes of action,
claims, demands, liabilities, costs and expenses, including actual attorneys’
fees and costs except as provided in (viii) above, incurred by the
Non-Exchanging Party in connection with any third party claims which may arise
as a result of the 1031 Exchange in connection with any failure by Accommodator
to perform the obligations of Exchanging Party pursuant to this Agreement.





21 

 

ARTICLE 9
Miscellaneous

9.1              Notices. Except as otherwise provided in this Agreement, all
notices, demands, requests, consents, approvals and other communications
required or permitted to be given hereunder, or which are to be given with
respect to this Agreement, shall be in writing and shall be deemed delivered
upon the personal delivery thereof, or on the next business day following
delivery to a reliable and recognized overnight air-freight service (where
instructions are included for next day delivery), provided such notices shall be
addressed or delivered to the parties at their respective addresses set forth on
the first page hereof, or by e-mail addressed or delivered to the parties at
their respective addresses set forth on the first page hereof, provided that (a)
the word “Notice” is present in the subject line of the e-mail, (b) the sender
does not receive a delivery failure notice or other notice indicating that the
e-mail has not been delivered, and (c) a confirmation copy is delivered within
one (1) business day by one of the other methods set forth in this Section 9.1
(other than notices of Buyer’s inspection schedule). All costs and expenses of
the delivery of notices hereunder shall be borne and paid for by the delivering
party.



9.2              Entire Agreement; Amendments. This Agreement and the Exhibits
hereto constitute the entire understanding and agreement of the parties hereto
with respect to the subject matter hereof and supersede all prior understandings
or agreements between the parties with respect to the subject matter hereof.
This Agreement may not be altered, modified, extended, revised or changed, nor
may any party hereto be relieved of any of its liabilities or obligations
hereunder, except by written instrument duly executed by each of the parties
hereto. Any such written instrument entered into accordance with the provisions
of the preceding sentence shall be valid and enforceable notwithstanding the
lack of separate legal consideration therefor.

9.3              Governing Law. This Agreement is made pursuant to, and shall be
governed by and construed in accordance with, the laws of the state in which the
Property is located without reference to the conflicts of laws provisions
thereof.

9.4              Headings. Section and article headings used herein are for
convenience and ease of reference only and are not intended to have any legal
effect. Accordingly, no reference shall be made to any such article or section
headings for the purpose of interpreting, construing or enforcing any of the
provisions of this Agreement.

9.5              Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which, when
taken together, shall be deemed to be one Agreement. PDF signatures shall be
deemed to be the equivalent of original signatures for purposes of this
Agreement.

9.6              Time of the Essence; Business Days. Time is of the essence of
this Agreement. In the event the parties hereto shall elect to extend the time
for performance, or extend the Closing Date, and such election shall be set
forth in a written instrument, such election shall nevertheless not be deemed a
waiver on the part of either party of time as being of the essence of this
Agreement. In the computation of any period of time provided for in this
Agreement or by law, the day of the act or event from which said period of time
runs shall be excluded, and the last day of such period shall be included,
unless it is a Saturday, Sunday or legal holiday, in which case the period shall
be deemed to run until the end of the next day which is not a Saturday, Sunday
or legal holiday.

9.7              Binding Effect. This Agreement shall be binding upon, and shall
inure to the benefit of, the parties hereto, and their respective successors,
assigns, heirs and legal representatives.

9.8              No Third Party Beneficiary. Each of the covenants, undertakings
and agreements of the parties hereto are intended solely for the benefit of the
other party and its successors in interests and assigns under the provisions of
this Agreement, and are not intended for the benefit of, and may not be enforced
by, any third party.

22 

 



9.9              Survival. Except as otherwise herein expressly provided, all of
the representations, warranties, covenants, indemnities, liabilities and
obligations of the parties hereto shall survive the Closing hereunder.





9.10          Litigation. In the event of any litigation between Buyer and
Seller with respect to the Property, this Agreement or any of the Closing
Documents (including without limitation with respect to the performance of their
respective obligations hereunder or under any of the Closing Documents or the
breach of any of their respective representations or warranties made herein or
in any of the Closing Documents), the non-prevailing party shall pay all
reasonable costs and expenses incurred by the prevailing party in connection
with such litigation including, without limitation, reasonable attorneys’ fees.
Notwithstanding any provisions of this Agreement to the contrary, the
obligations of the parties under this Section 9.10 shall survive any termination
of this Agreement and the Closing.

9.11          Construction. This Agreement shall not be construed more strictly
against one party than against the other merely by virtue of the fact that it
may have been prepared by counsel for one of the parties, it being recognized
that both Seller and Buyer have contributed substantially and materially to the
preparation of this Agreement.

9.12          Enforceability. In the event that any provision of this Agreement
shall be unenforceable in whole or in part, such provision shall be limited to
the extent necessary to render the same valid, or shall be excised from this
Agreement, as circumstances require, and this Agreement shall be construed as if
said provision had been incorporated herein as so limited, or as if said
provision has not been included herein, as the case may be.

9.13          Limitation on Liability. The beneficial owner of Seller (and the
individuals executing this Agreement or any documents in connection with the
transactions set forth herein on behalf of Seller or such owners) shall have no
personal liability with respect to any of the obligations of Seller hereunder,
Buyer hereby agreeing to look solely to Seller (and not to such owners or
individuals) and any successor to the interest of Seller hereunder, for the
performance of Seller’s obligations hereunder.

9.14          Assignment. Buyer shall not have any right to assign its right,
title and interest in, to or under this Agreement without the written consent of
Seller, which consent may be granted or withheld by Seller in its sole
discretion. Provided, however, Buyer may designate an entity controlled by Buyer
to take title to the Property upon notice to Seller no less than five (5) days
prior to Closing. Such assignment shall not relieve Buyer of its obligations
hereunder.

9.15          Recordation. Buyer shall not record this Agreement or any
memorandum thereof in any public office without the express written consent of
Seller, which consent may be granted or withheld by Seller in its sole
discretion. A breach by Buyer of this covenant shall constitute a material
default by Buyer under this Agreement.

9.16          No Offer or Binding Contract. The parties hereto agree that the
submission of an unexecuted copy or counterpart of this Agreement by one party
to another is not intended by either party to be, or be deemed to be, a legally
binding contract or an offer to enter into a legally binding contract. The
parties shall be legally bound pursuant to the terms of this Agreement only if
and when the parties have been able to negotiate all of the terms and provisions
of this Agreement in a manner acceptable to each of the parties in their
respective sole discretion, and both Seller and Buyer have fully executed and
delivered this Agreement.

23 

 

 

9.17          Confidentiality. Buyer expressly acknowledges and agrees that the
transactions contemplated by this Agreement, the Seller Deliveries that are not
otherwise known by or readily available to the public and the terms, conditions
and negotiations concerning the same shall be held in the strictest confidence
by Buyer and shall not be disclosed by Buyer except to its legal counsel,
surveyor, lenders, title company, broker, accountants, consultants, officers,
partners, directors, shareholders and as may be required by any Federal or State
securities laws, rules and regulations (the “Authorized Representatives”). Buyer
agrees that it shall instruct each of its Authorized Representatives to maintain
the confidentiality of such information. Buyer further acknowledges and agrees
that, unless and until the Closing occurs, all information and materials
obtained by Buyer in connection with the Property that are not otherwise known
by or readily available to the public will not be disclosed by Buyer to any
third persons (other than to its Authorized Representatives) without the prior
written consent of Seller. If the transaction contemplated by this Agreement
does not occur for any reason whatsoever, Buyer shall promptly return to Seller,
and shall instruct its Authorized Representatives to return to Seller, all
copies and originals of all Seller Deliveries and information provided to Buyer.
Nothing contained in this Section 9.17 shall preclude or limit either party from
disclosing or accessing any information otherwise deemed confidential under this
Section 9.17 in connection with the party’s enforcement of its rights following
a disagreement hereunder or in response to lawful process or subpoena or other
valid or enforceable order of a court of competent jurisdiction or any filings
with governmental authorities required by reason of the transactions provided
for herein. Seller shall be permitted to disclosed the terms of this transaction
and to include a copy of this Agreement in any filing that is required by the
Securities and Exchange Commission or any other regulatory agency. Buyer hereby
agrees that it will not release, or cause or permit to be released, to the
public any press notices, publicity (oral or written) or advertising promotion
relating to, or otherwise publicly announce or disclose, or cause or permit to
be publicly announced or disclosed, in any manner whatsoever, (i) the names of
Seller respectively, or any of their affiliates or subsidiaries, or (ii) the
terms, conditions or substance of this Agreement or the transactions
contemplated herein, without first obtaining the consent of the other party
hereto. Buyer shall indemnify and hold Sellers and Sellers’ affiliates,
employees, officers and directors harmless from and against any and all claims,
demands, causes of action, losses, damages, liabilities, costs and expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
suffered or incurred by Seller and caused by a breach by Buyer, as the case may
be, or their respective Authorized Representatives, of the provisions of this
Section 9.17. The provisions of this Section 9.17 shall survive any termination
of this Agreement.

24 

 

 

9.18       Indemnity. From and after the date of Closing, (a) Seller agrees to
indemnify, protect, defend and hold Buyer, its directors, officers, employees,
partners, lenders and agents harmless from and against all claims, actions,
losses, damages, costs and expenses, including, but not limited to, reasonable
attorney’s fees and court costs and liabilities (except those caused solely by
the willful misconduct or grossly negligent acts or omissions of Buyer or its
directors, officers, employees, partners, lenders and agents), arising out of
the ownership and operation of the Property prior to the date of Closing which
arise in tort, or related to the actual or alleged injury to, or death of, any
person or loss of or damage to property in or upon the Property; and (b) Buyer
agrees to indemnify, protect, defend and hold Seller, its directors, officers,
partners, employees, lenders and agents harmless from and against all claims,
actions, losses, damages, costs and expenses, including, but not limited to,
reasonable attorney’s fees and court costs and liabilities (except those caused
solely by the willful misconduct or grossly negligent acts or omissions of
Seller or its directors, officers, partners, employees, lenders and agents),
arising out of the ownership and operation of the Property by Buyer from and
after the date of Closing, which arise in tort, or related to the actual or
alleged injury to, or death of, any person or loss of or damage to property in
or upon the Property. The provisions of this Section 9.18 shall survive Closing.

 

 

[PLEASE SEE FOLLOWING PAGE FOR SIGNATURES]

 

25 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on their behalf as of the day and year first above written.

 

SELLER:

 

IRESI VERNON HILLS COMMONS, L.L.C., a

Delaware limited liability company

        By:

Inland Residential Operating Partnership, L.P.,

a Delaware limited partnership, its sole member

        By:

Inland Residential Properties Trust, Inc.,

a Maryland corporation, its general partner

        By:

/s/ Catherine L. Lynch

  Name: Catherine L. Lynch   Its: CFO              

BUYER:

 

FPA MULTIFAMILY, LLC,

a California limited liability company

        By: /s/ Michael B. Earl     Michael B. Earl, Manager

 

26 

 

 

EXHIBIT A

Legal Description

LOT 10 IN THE FIRST RESUBDIVISION OF VERNON HILLS TOWN CENTER, BEING A
RESUBDIVISION OF PART OF THE SOUTH HALF OF SECTION 15, TOWNSHIP 43 NORTH, RANGE
11, EAST OF THE THIRD PRINICPAL MERIDIAN, ACCORDING TO THE FINAL PLAT OF
SUBDIVISION RECORDED FEBRUARY 2, 2011 AS DOCUMENT NUMBER 6705452, IN LAKE
COUNTY, ILLINOIS.

 

 

27 

 

 

EXHIBIT B

Property Contracts

 [image_001.jpg]



28 

 



EXHIBIT C

Seller Deliverables

[image_002.jpg]



29 

 

[image_003.jpg]

30 

 

EXHIBIT D reserved

31 

 

 

EXHIBIT E

SPECIAL WARRANTY DEED

(to be attached)

32 

 

EXHIBIT F

ASSIGNMENT AND ASSUMPTION OF PERSONAL PROPERTY, SERVICE CONTRACTS, WARRANTIES,
LEASES AND OTHER INTANGIBLE RIGHTS

_______________________ (“Grantor”), for and in consideration of the sum of Ten
and No/100 Dollars ($10.00) and other good and valuable consideration to it in
hand paid by _________________________, a(n) ___________________
___________________ (“Grantee”), the receipt and sufficiency of which are hereby
acknowledged, has Granted, Sold, Assigned, Transferred, Conveyed, and Delivered
and does by these presents Grant, Sell, Assign, Transfer, Convey and Deliver
unto Grantee, all of Grantor’s rights, titles, and interests in and to the
following described properties (the “Assigned Properties”) located in, affixed
to, and/or arising or used in connection with the improved property with parking
and other amenities (the “Project”) situated on the land in the County of
________________, State of Illinois, more particularly described on Exhibit F-1
attached hereto and made a part hereof for all purposes (the “Land,” which
together with the Project is sometimes hereinafter called the “Property”):

 

(a) All fixtures, equipment, machinery, building materials, furniture,
furnishings, and other personal property owned by Grantor, (the “Personal
Property”), including without limitation those items of personal property listed
on Exhibit F-2 together with the personal property listed on Exhibit F-3
regarding the model apartment, sales office and misc outdoor, attached hereto
and incorporated herein, and located on, attached to, or used in connection with
the operation and maintenance of the Property;

(b) Any leases for space in the Project (the “Leases”), together with security
and other deposits owned or held by Grantor pursuant to the Leases, which Leases
and security deposits are described on Exhibit F-4 attached hereto;

(c) Those certain contracts relating to the ownership and operation of the
Property (the “Service Contracts”) described on Exhibit F-5;

(d) Any assignable warranties and guaranties relating to the Property or any
portion thereof, (collectively, the “Warranties”); and

(e)       All intangible property (the “Intangible Property”), if any, owned by
Grantor and pertaining to the Land, the Improvements, or the Tangible Personal
Property including, without limitation, the name “The Commons at Town Center
Apartments” transferable utility contracts, transferable telephone exchange
numbers, plans and specifications, engineering plans and studies, floor plans,
landscape plans, all permits (the “Permits”), licenses, certificates of
occupancy and governmental approvals.

Grantor shall indemnify, hold harmless and defend Grantee from any claims,
causes of action, liabilities, damages and expenses, including reasonable
attorneys fees, arising out of any acts or omissions of Grantor regarding the
Personal Property, Leases, Service Contracts, Warranties and Intangible
Property, to the extent the same relate to periods prior to the date of this
instrument. Grantee shall indemnify, hold harmless and defend Grantor from any
claims, causes of action, liabilities, damages and expenses, including
reasonable attorneys fees, arising out of any acts or omissions of Grantee
regarding the Personal Property, Leases, Service Contracts, Warranties and
Intangible Property, to the extent the same relate to periods from and after the
date of this instrument.



33 

 

Neither this Agreement nor any term, provision, or condition hereof may be
changed, amended or modified, and no obligation, duty or liability or any party
hereby may be released, discharged or waived, except in a writing signed by all
parties hereto.

IN WITNESS WHEREOF, Grantor and Grantee have executed this Assignment and
Assumption of Personal Property, Service Contracts, Warranties, Leases and Other
Intangibles to be effective as of the _____ day of __________________, 2018.

GRANTOR:

 

 

 

GRANTEE:

 

 

 

34 

 

 

EXHIBIT G

Warranties

1.Firestone Building Products – 10 year roof membrane warranty commencing
12/15/2009.

 

35

